El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Acude ante nos la parte demandante, mediante auto de revisión, solicitando la revocación de la sentencia sumaria parcial dictada el 13 de junio de 1994 por el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan. Mediante dicha sentencia sumaria se exoneró de responsabilidad, por alegada impericia médica, al codemandado Dr. Fernando Montilla; ello, al amparo de las disposiciones de la
*509Ley Núm. 139 de 3 de junio de 1976 (20 L.P.R.A. sec. 31 n.) también conocida como la “Ley del Buen Samaritano”.
Como es sabido, esta medida legislativa exime de res-ponsabilidad civil extracontractual a ciertos profesionales y servidores públicos quienes, por razón de su adiestra-miento especializado, prestan servicios o asistencia a la ciudadanía en situaciones de emergencia. En el caso de autos, el tribunal de instancia entendió que al doctor Mon-tilla le cobijaban las disposiciones de esta ley al determi-nar que cumplía con todos los requisitos que establece dicho estatuto para su aplicación, dictando sentencia sumaria parcial a favor de éste.
I
La Sra. Gloria Meléndez de Elias, esposa, madre y her-mana de los demandantes, fue admitida al Hospital San Jorge el 16 de noviembre de 1981, por orden de su médico, el Dr. Paul C. Chenet, para someterse a una cirugía para remover una hernia umbilical-incisional. El doctor Chenet comenzó a realizar la intervención quirúrgica en la ma-ñana del día siguiente, 17 de noviembre, en la sala de ope-raciones C del Hospital San Jorge.
El recurrido Femando Montilla es doctor en medicina y ha ejercido la profesión, continua e ininterrumpidamente, por más de treinta (30) años. El referido galeno es especia-lista en obstetricia y ginecología, y para la fecha de los hechos pertenecía a la facultad activa del Hospital San Jorge.
El 17 de noviembre de 1981, día en que estaba progra-mada la operación de la señora Meléndez de Elias, el doctor Montilla estaba practicando una intervención quirúr-gica, conocida como cesárea, a otra paciente en la sala de operaciones A del referido hospital. Mientras practicaba dicha cesárea, una enfermera entró al quirófano y solicitó del codemandado, doctor Montilla, que acudiera a la sala de *510operaciones C porque se había suscitado una emergencia “bien grande” en el campo de la obstetricia. El doctor Mon-tilla interrumpió la cesárea que estaba llevando a cabo, dejando a su socio, el Dr. Randolph J. McConnie, a cargo de la cesárea que' estaba realizando y pasó a la referida sala de operaciones C.
Según surge de la deposición que le fuera tomada al doctor Montilla, al llegar a la sala de operaciones C, él encontró a la señora Meléndez de Elías con el vientre abierto, completamente lleno de sangre el mismo y la pa-ciente en estado de shock.(1) El referido galeno afirma que introdujo su mano en el bajo vientre de la mencionada pa-ciente, levantó su matriz y encontró un quiste en el ovario derecho que estaba sangrando activamente. Inmediata-mente, el doctor Montilla aplicó dos (2) pinzas, una a cada lado del ovario sangrante, y removió el mismo entre ambas pinzas y amarró los muñones (stumps) doblemente con una sutura de CCG-1. Según el doctor Montilla, una vez se cer-cioró de que los muñones no estaban sangrando, que el problema inmediato estaba resuelto y que no había nada más que pudiese hacer por la paciente, “entregó” nueva-mente la paciente al doctor Chenet para que éste conti-nuara con su operación(2) Acto seguido, regresó a la sala de operaciones A, para continuar con la cesárea que había es-tado llevando a cabo.
*511Luego de este incidente, el doctor Montilla no tuvo nin-guna otra intervención con la paciente del doctor Chenet. Ese mismo día, murió la señora Meléndez de Elías a con-secuencia de un “shock” hipovolémico post operatorio.(3)
Así las cosas, los familiares de la fenecida presentaron una demanda en daños y perjuicios contra el doctor Che-net, el doctor Montilla y el Hospital San Jorge, entre otros. Los demandantes alegaron, en lo pertinente, que el doctor Montilla es doctor en medicina, especializado en obstetri-cia y ginecología, que para la fecha de los hechos era miem-bro de la facultad médica del Hospital San Jorge, que era Jefe del Departamento de Obstetricia y Ginecología de dicho hospital y, como tal, empleado y agente del mismo, y que practicaba servicios médicos para beneficio de dicho hospital, en el que se le había reconocido el privilegio para utilizar sus instalaciones, así como atender a pacientes que allí fueren hospitalizados.
Alegaron además que los dos (2) médicos demandados —el doctor Chenet y el doctor Montilla— intervinieron qui-rúrgicamente con la paciente, prestando sus servicios mé-dicos en forma negligente, descuidada y atolondrada, y que por su impericia fueron los únicos responsables por la muerte de la misma. Los demandantes adujeron que, con-trario al procedimiento quirúrgico consentido por la pa-ciente, el doctor Chenet le practicó una lipectomía, en cuyo procedimiento se le provocó la ruptura de un alegado quis-te-ovárico, razón por la cual se produjo una hemorragia. Alegaron, además, los demandantes que al doctor Montilla extirpar y ligar la ruptura del quiste ovárico, en forma ne-gligente e inadecuada, se produjo la severa hemorragia que causó la muerte de la Sra. Gloria Meléndez de Elías.
El codemandado, doctor Montilla, contestó la demanda *512negando todas las alegaciones de la misma. Posterior-mente, presentó una moción de sentencia sumaria ale-gando, en síntesis, que su intervención con la paciente no había sido negligente. La referida moción originalmente fue declarada sin lugar por el tribunal de instancia, Hon. Juez José E. Broceo Oliveras, mediante Resolución de 26 de noviembre de 1986, por éste entender que debía cele-brarse una vista plenaria para dirimir si hubo o no negli-gencia por parte del doctor Montilla.
Luego de un prolongado trámite judicial, el 2 de noviem-bre de 1992 el doctor Montilla radicó una segunda moción de sentencia sumaria, esta vez amparándose en la citada “Ley del Buen Samaritano”. Alegó que su intervención con la fenecida estaba cobijada por la referida ley, ya que cum-plía con todos los requisitos para su aplicación, razón por la cual debía exonerársele de responsabilidad civil.
Los demandantes se opusieron, alegando que el galeno no cumplía con los requisitos que la “Ley del Buen Sama-ritano” exige para eximirlo de responsabilidad. En especí-fico, alegaron que el doctor Montilla estaba trabajando en su sitio de empleo, por ser miembro de la facultad del Hospital San Jorge y por, alegadamente, ser el jefe de la Sec-ción de Obstetricia y Ginecología del mismo y que, como tal, tenía la obligación de intervenir en este caso.(4) Alega-ron, además, que el doctor Montilla incurrió en negligencia crasa durante su intervención con la paciente por no haber detenido la hemorragia, como alega el galeno haber hecho.(5)
El 13 de junio de 1994, el tribunal de instancia, Hon. *513Juez Dora T. Peñagarícano Soler, dictó sentencia sumaria parcial a favor del doctor Montilla. Entendió la mencio-nada Juez que el doctor Montilla era acreedor de la exone-ración legal que provee dicha ley, por cumplir con todos los requisitos que la misma exige.
Inconformes, los demandantes acudieron ante este Tribunal en revisión de la referida sentencia, imputando al tribunal de instancia la comisión de los siguientes errores:
[(1)] Erró el Tribunal de Instancia al declarar Con Lugar la Segunda Solicitud de Sentencia Sumaria Parcial cuando existe una controversia bona fide de hechos.
[(2)] Erró el Tribunal Sentenciador en su interpretación de la Ley 139, supra y de la doctrina del Buen Samaritano debido a que la misma viola el derecho fundamental de llevar una causa de acción civil según ha sido reconocido por este Tribunal en el caso de Alicea vs. Córdova, 117 DPR 676(690)[sic].(6) (Én-fasis en el original.) Solicitud de revisión, pág. 9.
Expedimos el auto radicado. Estando en posición de resolver el mismo, procedemos a así hacerlo.
hH hH
Antes de pasar juicio sobre la aplicabilidad al caso de autos de la Ley Núm. 139, ante, examinamos el origen y el propósito de este tipo de estatuto.
*514 La See. 5 de los Principios Éticos de la Asociación Americana de Médicos impone a éstos la obligación profe-sional de proveer sus servicios cuando estén ante una emergencia médica. No obstante esta obligación profesio-nal, no existe ninguna obligación legal que los obligue a así actuar. Los médicos han estado reacios a proveer su asis-tencia por miedo a ser demandados por impericia profesional.(7)
Con miras a remediar este asunto, en el año 1959 el estado de California aprobó una “Ley del Buen Samarita-no”, convirtiéndose en el primer estado de la Unión en aprobar una legislación de este tipo. Desde entonces, todos los estados de la Unión y el Distrito de Columbia han apro-bado estatutos de este tipo con marcadas diferencias en cuanto a las personas cobijadas, el nivel de cuidado reque-rido y las circunstancias bajo las cuales aplica la inmunidad. Aunque varían considerablemente, todos com-parten dos (2) requisitos esenciales, a saber: (1) no debe existir una relación médico-paciente antes de suscitarse la emergencia, y (2) la asistencia del médico se debe prestar en el lugar donde ocurre la emergencia.(8)
El lenguaje de la mayoría de estos estatutos es ambiguo e impreciso y, muchas veces, carente de historial legislativo al igual que de interpretación judicial que aclare su significado. Es por esta razón que dichas piezas legislati-vas han sido fuertemente criticadas.(9) Algunos han dicho que las mismas son inefectivas; otros que son innecesa-rias*515(10) e injustas.(11) Por consiguiente, la inmunidad que ofrecen estos estatutos continúa siendo un enigma tanto para los médicos como para los abogados y un incentivo ambiguo para promover asistencia en situaciones de emergencia. (12)
Nuestra “Ley del Buen Samaritano” dispone, en lo per-tinente, que:
Sección l.-Las personas legalmente autorizadas para ejercer la profesión médica en Puerto Rico, en virtud de la Ley Núm. 22 de 22 de abril de 1931 ... que fuera del curso y del sitio regular de su empleo o práctica profesional, voluntaria y gratuitamente presten servicios o asistencia de emergencia a cualquier persona ... en el ejercicio de sus funciones voluntarias, quedan exentos de responsabilidad civil cuando ocasionen perjuicios a las per-sonas asistidas.
Sección 3.-Esta exoneración sólo será aplicable cuando los ac-tos u omisiones realizados por las personas referidas en esta ley no sean constitutivos de negligencia crasa, o con el propósito de causar daño. (Énfasis suplido.) 20 L.P.R.A. sec. 31 n.
Al aprobar la citada Ley Núm. 139, ante, el legislador excluyó de responsabilidad civil por daños y perjuicios a los médicos, entre otros profesionales,(13) si se cumplen los requisitos establecidos por la misma, a saber:
(A) Estar legalmente autorizado a ejercer la profesión mé-dica en Puerto Rico;
*516(B) Actuar fuera del curso y del sitio regular de su empleo o práctica profesional;
(C) Actuar voluntariamente;
(D) Actuar gratuitamente;
(E) Que se trate de una emergencia médica, y que
(F) La acción u omisión no sea constitutiva de negligencia crasa ni con el propósito de causar daño.
HH l-H HH
No hay duda alguna de que en el presente caso se cum-ple con el primero de los requisitos que exige nuestra “Ley del Buen Samaritano”; esto es, el recurrido doctor Montilla es un facultativo médico autorizado a ejercer la profesión médica en Puerto Rico. Así surge de la deposición que fuera tomada el 18 de julio de 1990. Ese hecho no ha sido negado ni refutado por la parte demandante en ninguna etapa de los procedimientos.
De la misma manera, el requisito de que se trate de una emergencia médica no está en controversia. Ninguna de las partes sostiene que lo acontecido en la sala de operacio-nes C del Hospital San Jorge no fuera una emergencia mé-dica, e incluso, según la transcripción de la deposición to-mada el 22 de junio de 1992 al perito de la parte demandante, doctor Hernández Cibes, así se acepta.
Ahora bien, un análisis cuidadoso del expediente revela que en el presente caso es necesario recibir evidencia, en vista plenaria, respecto a los cuatro (4) restantes requisitos que impone dicha ley, a saber: que el doctor Montilla haya actuado “fuera del curso y del sitio regular de su empleo o práctica profesional” —Sec. 1 de la Ley Núm. 139 (20 L.P.R.A. sec. 31 n.) — ; que haya actuado voluntariamente; que haya actuado gratuitamente; y que la acción u omisión no fuera constitutiva de negligencia crasa ni con el propó-sito de causar daño. Veamos.
Consideramos, en primer término, el requisito de “actuar fuera del curso y del sitio regular de su empleo *517o práctica profesional”. Sec. 1 de la Ley Núm. 139, ante. Una interpretación razonable de nuestro estatuto, en espe-cífico, de la intención legislativa y de la razón de ser del mismo, nos lleva a concluir que el sitio preciso, o lugar, donde se presta la ayuda de emergencia no tiene un peso, ni constituye un factor determinante, en la decisión de si la Ley Núm. 139, ante, cobija, o no, al facultativo médico. Lo verdaderamente importante es que se trate de una emergen-cia médica y que el médico que presta la ayuda no tenga un deber preexistente de actuar hacia la persona que recibe la misma. En otras palabras, somos del criterio que el facul-tativo médico puede cumplir con el requisito en cuestión si demuestra que no existía una relación preexistente que le imponía la obligación de intervenir, ya sea en el caso de ser un médico empleado, en virtud de su contrato de trabajo, o si se desenvuelve en la práctica privada, por no existir una relación médico-paciente con la persona intervenida.(14) Esto último es, que la persona intervenida no era parte de su práctica profesional.
Esta interpretación que hacemos de nuestro estatuto adelanta el propósito perseguido por el legislador al apro-bar el mismo, puesto que las personas cubiertas por el es-tatuto no tendrán el temor de ser demandados civilmente por los servicios de emergencias que presten, independien-temente del lugar o sitio en que presten los mismos; ello con el consiguiente beneficio para nuestra ciudadanía en general. Al así actuar, no hacemos otra cosa que acoger la interpretación generalizada en las jurisdicciones estatales norteamericanas.
*518Con ello en mente, examinamos el presente caso con el propósito de poder concluir si existe, en esta etapa de los procedimientos, prueba que sostenga la determinación de que el doctor Montilla cumple con el requisito antes mencionado. El doctor Montilla, a nuestro juicio, cumpliría con el mismo si se demuestra que, a la fecha de la inter-vención con la paciente, él no tenía una relación médico-paciente con la señora Meléndez de Elías, o, si no existía una relación contractual, o de otra índole, entre el doctor y el Hospital San Jorge en virtud de la cual él viniera obli-gado a prestar ayuda a la paciente.
Parece ser un hecho incontrovertido que, previo a la in-tervención con la señora Meléndez de Elías, no existía re-lación alguna médico-paciente entre la referida dama y el doctor Montilla. (15) Ahora bien, en la demanda que radica-ron los demandantes, éstos alegaron que el doctor Monti-lla, además de ser miembro de la facultad activa del Hospital San Jorge, era el jefe del Departamento de Ginecología y Obstetricia del referido hospital y, por lo tanto, empleado del mismo. Con relación a ello, el tribunal de instancia se limitó a determinar, en la sentencia suma-ria que emitiera, que para la fecha de 18 de julio de 1990 —fecha de la deposición del doctor Montilla— el referido galeno formaba parte de la facultad activa del Hospital San Jorge.
En cuanto a la responsabilidad civil que pueda tener el doctor Montilla, no consideramos determinante si la rela-ción del doctor con el Hospital San Jorge era en calidad de jefe de algún departamento o como miembro de la facultad activa del Hospital, sino el contenido y significado de dicha relación.(16)
*519Si el doctor Montilla, en efecto, era el jefe de algún de-partamento del Hospital, el tribunal de instancia debe analizar el contrato que mediaba entre las partes a la fe-cha de la intervención para analizar los términos del mismo. Qué deberes y obligaciones legales tenía el doctor Montilla para con el Hospital? Venía obligado el doctor a atender los pacientes del Hospital en situaciones de emer-gencia, o se limitaba dicho contrato a labores administra-tivas? Recibía el doctor Montilla remuneración por dicha labor? Este es el tipo de interrogantes que deben ser dilu-cidadas en una vista plenaria.
Por otro lado, pero de la misma manera, si el doctor Montilla era solamente parte de la facultad activa del Hospital San Jorge se tienen que contestar varias interrogantes. Qué conllevaba ser parte de la facultad ac-tiva de dicho hospital? Qué tipo de servicios proveen los médicos de la facultad activa a cambio del privilegio que le concede el Hospital de utilizar sus facilidades? Requiere el Hospital que su facultad atienda las emergencias de sus pacientes? De dónde surgen estas obligaciones? Hay algún contrato o reglamento del Hospital que les imponga dicha obligación?
Como vemos, la determinación de si el doctor Montilla actuaba “fuera del curso ... regular de su empleo” (Sec. 1 de la Ley Núm. 139, ante) depende, en gran medida, de la contestación a estas interrogantes. Como no sabemos si, en efecto, hay un contrato de empleo o alguna obligación contractual que convirtiera la intervención quirúrgica que *520realizó en parte de su trabajo, no tenemos los elementos de juicio necesarios para determinar en definitiva si el doctor Montilla actuaba “fuera del curso y del sitio ... de su empleo”. Id.
En cuanto al tercer y cuarto requisito de ley, esto es, actuar de forma “voluntaria y gratuitamente”, el análisis es idéntico, por lo tanto, igual conclusión resulta procedente. Nadie actúa, desde el punto de vista de la “Ley del Buen Samaritano”, de manera voluntaria cuando el fa-cultativo médico viene obligado contractualmente a aten-der las emergencias médicas que se susciten en los predios de un hospital. Por otro lado, y en cuanto al requisito de actuar gratuitamente, ambas partes están contestes en que el doctor Montilla no cobró honorarios a la parte de-mandante por su intervención. Ahora bien, esto no necesa-riamente significa que haya actuado gratuitamente, ya que si mediara algún contrato entre el hospital y el médico, y éste recibía remuneración en virtud del mismo, no habría actuado gratuitamente.
En resumen, en esta etapa de los procedimientos este foro judicial no tiene los elementos de juicio necesarios para decidir qué tipo de relación profesional existía entre el doctor Montilla y el Hospital San Jorge para la fecha de la intervención quirúrgica de la señora Meléndez de Elias, lo cual es materia de evidencia a ser presentada en una vista plenaria. Ello impide que se pueda decidir, en esta etapa de los procedimientos, si la “Ley del Buen Samari-tano” es aplicable o no al presente caso.
IV
Existe un fundamento adicional para devolver el caso al foro de instancia para la celebración de vista plenaria. Nos referimos a la determinación respecto al requisito de que la acción u omisión del médico “no se[a] *521constitutiv[a] de negligencia crasa [ni] con el propósito de causar daño”. 20 L.P.R.A. sec. 31 n. Este Tribunal ha defi-nido el concepto de negligencia crasa como la falta com-pleta de cuidado, o ejercicio de un grado tan pequeño de diligencia que justifique la creencia de que hay una com-pleta indiferencia respecto del interés y bienestar de los demás.(17) La parte demandante alegó que el doctor Monti-11a fue crasamente negligente al extirpar y/o ligar la rup-tura del quiste ovárico.(18) El tribunal de instancia deter-minó, mediante sentencia sumaria parcial, que en la intervención del doctor Montilla con la paciente no medió negligencia crasa, como tampoco ánimo de causar daño. El foro de instancia llegó a dicha conclusión sin celebrar vista en su fondo, en la cual la parte demandante tuviera la oportunidad de presentar prueba acreditativa de la ale-gada negligencia crasa.
Reiteradamente hemos indicado que el mecanismo de sentencia sumaria no es el apropiado para resolver casos en donde hay elementos subjetivos, de intención, propósitos mentales o negligencia, o cuando el factor de credibilidad sea esencial. Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994). De la misma manera, también hemos dicho que “hay litigios y controversias que por la naturaleza de los mismos no hacen deseable o aconsejable el resolverlos mediante una sentencia sumariamente dictada, porque difícilmente en tales casos el Tribunal puede reunir ante sí toda la verdad de los hechos a través de ‘affidavits’ o deposiciones”. García López v. Méndez García, 88 D.P.R. 363, 380 (1963).
*522V
En este caso debemos dar su día en corte a la parte demandante para que así ésta tenga la oportunidad de de-mostrar, si es que puede hacerlo mediante preponderancia de la prueba, que el doctor Montilla tenía el deber preexis-tente de actuar y/o incurrió en negligencia crasa.
En vista de todo lo anterior, concluimos que el tribunal de instancia erró al determinar, mediante sentencia suma-ria parcial, que el doctor Montilla es acreedor a la inmuni-dad estatutaria concedídale por la Ley Núm. 139 de 3 de junio de 1976, ante; ello, en vista de que existe controver-sia en cuanto a aspectos esenciales del caso. Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990). En con-secuencia, se dictará sentencia revocatoria, devolviéndose el caso al foro de instancia para procedimientos ulteriores consistentes con lo aquí expresado y resuelto.
La Juez Asociada Señora Naveira de Rodón no interviene. El Juez Asociado Señor Fuster Berlingeri se inhibió. El Juez Asociado Señor Corrada Del Río no intervino.

 El Attorneys’ Dictionary of Medicine and Word Finder de J.E. Schmidt, Md., define shock de la siguiente manera:
“A desperate physical and mental condition characterized by paleness, clammy perspiration, an abnormally low blood pressure, weak but rapid pulse, fear, restlessness, confusion, and often unconsciousness. Shock may result from a severe injury, fright, loss of blood, pain, burns, surgery, drug reaction, myocardial infarction, dehydration, etc. The exact mechanism or nature of shock is not understood but there is a breakdown or derangement of many important functions of the body. The outstanding change is the fall in blood pressure. The circulation of the blood in the superficial parts of the body is especially impaired. This may be due to a relaxation or dilation of the large blood channels, so that there is not enough blood left to fill the entire system, especially the smaller arteries and veins near the surface.” 5 Attorneys’ Dictionary of Medicine and Word Finder S-139 (1996).


 Entre los codemandados, Dr. Paul C. Chenet y el Dr. Fernando J. Montilla, no existe ninguna relación profesional o económica.


 El Attorneys’ Dictionary of Medicine and Word Finder, Vol. 3, (1994), pág. H-261, define el shock hipovolémico de la siguiente manera:
“Shock resulting from a sudden loss of a substantial amount of blood or the fluid constituent of the blood, as in diarrhea, vomiting, hemorrhage, etc.” (Énfasis suplido.)


 En apoyo de esta alegación, sometieron copia de la deposición que se le tomó al doctor Montilla el 18 de julio de 1990, en donde el doctor dice ser parte de la facultad activa del Hospital San Jorge.


 En apoyo a la contención de que medió negligencia crasa, los demandantes sometieron la declaración jurada del doctor Montilla tomada el 20 de febrero de 1986, copia de las notas de enfermería tomadas durante la operación y copia del protocolo de autopsia; todo esto con el propósito de demostrar que existe controversia en cuanto a si el doctor Montilla detuvo la hemorragia, fundamento en el cual se basan para alegar que medió negligencia crasa en la intervención quirúrgica del doctor con la paciente.


 Debemos aclarar que ante este Tribunal la parte recurrente hace, en su segundo señalamiento de error, dos (2) planteamientos. Impugna la interpretación que dio el tribunal de instancia a la Ley Núm. 139 de 3 de junio de 1976 (20 L.P.R.A. sec. 31 n.) y, además, impugna la validez constitucional de dicha ley. No considera-remos este segundo planteamiento por no haberlo planteado ante el tribunal de instancia.
En reiteradas ocasiones hemos sostenido que si un señalamiento de error no es expuesto inicialmente ante los tribunales inferiores, no lo consideraremos. Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411, 426 (1965). Conforme a dicha norma, en Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990), nos negamos a adjudicar cuestio-nes no planteadas por las partes ante el foro de instancia.
Además, su escueta argumentación sobre la posible inconstitucionalidad del estatuto en controversia, consistente de dos (2) pequeños párrafos, no nos mueve ni nos convence para considerar su planteamiento. Correa v. Marcano, 139 D.P.R. 856 (1996); Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986); Díaz v. Tribunal Superior, 93 D.P.R. 79 (1966).


 W.R. Habeeb, Construction of “Good Samaritan” Statute Excusing from Civil Liability One Rendering Care in Emergency, 39 A.L.R.3d 222 (1971).


 H.R. Stiepel, Good Samaritans and Hospital Emergencies, 54 S. Cal. L.Rev. 417, 422 (1981).


 Editorial, Negligent Samaritans Are No Good, Medicolegal News, Spring 1979, pág. 4; Zaremski, “Good Samaritan” Statutes: Do They Protect the Emergency Care Provider?, Medicolegal News, Spring 1979, pág. 5; K.A. Kuiper, Stalking the Good Samaritan: Communists, Capitalists and the Duty to Rescue, 1976 Utah L.Rev. 529.


 Jeffers, Those Good Samaritan Laws: Are They Really Necessary?, Med. Econ., July 27, 1964, pag. 106.


 J.S. Shannon, Good Samaritan Statutes — Adrenalin for the “Good Samaritan”, 13 DePaul L.Rev. 297 (1964).


 Nota, Good Samaritans and Liability for Medical Malpractice, 64 Col. L.Rev. 1301 (1964).


 La Sec. 1 de la Ley Núm. 139 (20 L.P.R.A. sec. 31 n.) también excluye de responsabilidad a las enfermeras, a los técnicos de emergencias médicas, al igual que a los voluntarios de la Cruz Roja Americana, Defensa Civil y Cuerpo de Voluntarios en Acción que estén debidamente acreditados, por tales cuerpos. La See. 2 (20 L.P.R.A. sec. 31 n.) también excluye de responsabilidad a los policías, bomberos, o personal de ambulancia que se desempeñen como tales y que hayan aprobado algún curso de primeros auxilios por la Cruz Roja Americana, por la Sociedad Americana del Corazón o por cualquier otra institución debidamente acreditada.


 En términos generales, existe una relación médico-paciente cuando este último, con el único fin de obtener tratamiento médico, o un diagnóstico preliminar a dicho tratamiento, consulta a un médico o se somete a un examen por éste. Claro está, es necesario que el médico realice diagnóstico o provea tratamiento a ese pa-ciente; esto es, que lo haya aceptado como su paciente. La relación médico-paciente constituye “un acto de confianza para las dos partes; principalmente, desde el ángulo del paciente que elige al médico”. Colón Prieto v. Géigel, 115 D.P.R. 232, 246 (1984). Como tal, el paciente debe entregar el cuidado de su salud —diagnóstico, interven-ción quirúrgica o tratamiento posterior— al médico descansando en su buena fe, capacidad y opinión.


 Esto es un hecho que ha sido aceptado por la parte demandante a través de todo el proceso judicial.


 Veáse, a modo de derecho comparado, McKenna v. Cedars of Lebanon Hosp., 93 Cal.App.3d 282 (1979), en donde el tribunal aplicó el estatuto del Buen Samari-tano y concedió inmunidad civil a un jefe de residentes que estaba de tumo y fue llamado para atender una emergencia. El tribunal le concedió la inmunidad porque *519el doctor no estaba de guardia para atender emergencias sino que estaba de guardia como jefe de residencia, no era miembro del equipo encargado de atender emergen-cias en el hospital y no tenía una relación médico-paciente con el enfermo. Concluyó el tribunal que el médico era un voluntario que atendió el llamado de un compañero médico para ayudarlo con un paciente. Es decir, concluyó que se encontraba fuera del curso regular de sus obligaciones.
El estatuto en cuestión rezaba de la siguiente manera:
“No person licensed under this chapter, who in good faith renders emergency care at the scene of the emergency, shall be liable for any civil damages as a result of any acts or omissions by such person in rendering such emergency care.” Cal. [Business and Professional] Code Sec. 2144 (West 1974).


 Pueblo v. Telmaín Escalera, 45 D.P.R. 447, 453 (1933).


 El área de espeeialización del médico debe ser uno de los elementos a con-siderarse al determinar si existió o no negligencia crasa. No hay duda de que a un médico que interviene con un paciente en un área de su especialidad puede y debe exigírsele un nivel de conocimiento y destreza mayor que a un médico que interviene en una emergencia que está fuera del ámbito de su especialidad.